Edmonds, J.
That is no objection. Attachments against parties to the suit, and the papers therein, ought to be so entitled.
The defendant then objected that his co-defendant Wiswall had died before the defendant was arrested; and that the suit had not been revived.
Edmonds, J.
The death of a defendant is an abatement as to himself alone; and pending aii abatement by his death, even process of contempt may be executed against the other defendant.
The defendant then demurred to several of the interrogatories because they related to other alleged contempts in the cause than that for' which he had been arrested.
Edmonds, J.
. The demurrers must be allowed. The inter-' rogatories should be confined to the fact of the service of the order or process and to the acts of neglect or commission constituting the violation thereof. They should not' relate to any previous proceeding.